DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on line 2 of paragraph 57, the reference numeral “1006” should be changed to --1002--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chinese document to Ma et al. (CN 110185415, hereafter CN ‘415).
With regards to claim 1, it discloses a wellbore tool comprising: a housing (Fig. 2, element 11); a first expandable tubular (Fig. 2, element 22(top)) longitudinally extendable from the housing (using wires 16), the first expandable tubular being expandable to a diameter equal to an internal surface of a wellbore (as seen in Fig. 5); a first expander (this would comprise the apparatus used to inflate the first bladder 22, inflation pipeline 23 and pump, para. 73) configured to expand the expandable tubular; a second expandable tubular (Fig. 2, element 22(bottom)) longitudinally extendable from the housing 
With regards to claim 2, it discloses the first or the second expandable tubular is separable from the wellbore tool (the upper element 20 is separable from element 11).
With regards to claim 8, it discloses a method comprising: receiving a wellbore tool by a restricted wellbore (Fig. 1, element 8); extending an expandable tubular (Fig. 2, element 22) from the wellbore tool towards a wellbore restriction; expanding the expandable tubular within the wellbore restriction or downhole of the wellbore restriction (Fig. 5 shows the apparatus expanded at or downhole of the restriction detected by 14); and opening a flow passage (Fig. 5, element 31, 32) within the wellbore responsive to expanding the expandable tubular.
With regards to claim 9, it discloses the expandable tubular is a first expandable tubular (Fig. 2, upper 22), the method further comprising: extending a second expandable tubular (Fig. 2, lower 22) from the wellbore tool downhole of the first expandable tubular; expanding the second expandable tubular (Fig. 5).
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 3-7 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676